By judge John c. Morrison, Jr.
The instant matter came before this Court on Petitioner Clifton Earl Graham’s Writ of Error Coram Nobis Motion to Dismiss Charges and Discharge Detainer and Petitioner’s Motion to Appoint Counsel.
Petitioner addressed two arguments in his first motion: (1) That the detainer against him is in violation of the double jeopardy clause of the Fifth Amendment of the United States Constitution; and (2) That a violation ofthe Interstate Agreement on Detainers (IAD) occurred as a result of the detainer warrant issued for him by the Commonwealth’s Attorney. Petitioner also asks that this Court appoint him counsel.
This Court finds that there is no law to support petitioner’s contention that the detainer issued against him is in violation of the double jeopardy clause of the Fifth Amendment of the United States Constitution.
As to petitioner’s second argument, this Court also finds that the IAD does not apply to a probation violation capias. Carchman v. Nash, 473 U.S. 716 (1985). A probation violation charge “does not accuse an individual with having committed a criminal offense in the sense of initiating a prosecution” and, therefore, the IAD does not apply. Id.
In petitioner’s second motion, he requests that this Court appoint him counsel to prosecute the Motion to Dismiss. This Court finds that there is no authority to support petitioner’s request for the appointment of counsel.
Accordingly, petitioner’s Motions are denied.